  Case: 1:14-cv-01748 Document #: 2888 Filed: 10/09/18 Page 1 of 2 PageID #:76096



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IN RE: TESTOSTERONE REPLACEMENT                       MDL No. 2545
THERAPY PRODUCTS LIABILITY
LITIGATION                                            Master Docket Case No. 1:14cv1748

This document relates to:                             Honorable Matthew F. Kennelly

Medical Mutual of Ohio v. AbbVie, Inc., et al.,
Case No. 1:14-cv-8857



                      CASE MANAGEMENT ORDER # 137
        (BRIEFING SCHEDULE RE: DEFENDANTS’ MOTION FOR SUMMARY
             JUDGMENT AND MODIFICATIONS TO AMENDED CMO 1)

        The Court finds that the parties have stipulated to briefing Defendants' anticipated

summary judgment motion before commencing merits expert discovery.            With the parties

understanding that they will have only one opportunity to seek summary judgment, the Court

hereby vacates the schedule for merits expert discovery set forth in First Amended CMO 1 (Doc.

# 217) and establishes the following briefing schedule for Defendants’ summary judgment

motion with corresponding page limitations:

Brief                             Due Date                        Page        Limits       for
                                                                  Memorandum        of    Law
                                                                  (exclusive of Rule      56.1
                                                                  Statements)
Defendants’ Opening Brief         October 15, 2018                45 pages

Plaintiff’s Response              November 20, 2018               65 pages

Defendants’ Reply Brief           December 7, 2018                20 pages




                                                  1
 Case: 1:14-cv-01748 Document #: 2888 Filed: 10/09/18 Page 2 of 2 PageID #:76097



                         MODIFICATIONS TO FIRST AMENDED CMO 1

        The Court further orders that First Amended CMO 1 (Doc. #217) is amended as follows:

        1.     This case is set for a telephonic Status Conference on January 7, 2019 at 1:30 p.m.

        2.     Plaintiff’s merits-stage expert reports will be served by February 15, 2019.

Within a reasonable time but no later than March 15, 2019, Plaintiff shall produce such experts

for deposition upon request.

        3.     Defendants’ merits-stage expert reports will be served by April 15, 2019.

Within a reasonable time but no later than May 17, 2019, Defendants shall produce such experts

for deposition upon request.

        4.     Rebuttal merits-stage expert reports may only be served with leave of Court.

        5.     The deadline for filing Daubert motions is May 27, 2019.      When and if such

motions are filed, opposition briefs will be due no later than June 24, 2019. Reply briefs will be

due on July 2, 2019.

        6.     Witness lists, deposition designations, and exhibit lists shall be served by June 4,

2019.

        7.     Motions in limine shall be filed by June 18, 2019. Responses to motions in limine

will be due on July 2, 2019.

        8.     The case is set for trial on July 15, 2019.



        SO ORDERED the 9th day of October, 2018.


                                              __________________________________________
                                              Hon. Matthew F. Kennelly
                                              Judge of the United States District Court




                                                  2
